McNally, J.
In this action based on instruments for the payment of money, defendant appeals from the judgment entered on the order granting summary judgment to plaintiff under CPLR 3213.
Manuel Sampaio Moráis of Portugal sold cotton yarn hosiery to defendant, a New York corporation. The memorandum of sale, dated March 1, 1966, provides for shipments during 1966 and for payment by “45 days Sight Draft from receipt of shipment in Fonda, New York.”
Moráis indorsed and delivered to plaintiff 4 drafts drawn on defendant, 1 dated June 21,1966, and 3 dated July 1,1966. Each is payable 45 days from receipt or arrival of the goods in Fonda, New York. On and between June 23, 1966 and July 2, 1966, plaintiff paid to Moráis 707,102.30 Portuguese escudos, equivalent to $24,596.91, the aggregate of the face amount of the 4 drafts. Thereupon Moráis delivered the drafts to plaintiff. Plaintiff thereafter indorsed and delivered them for collection to Sterling National Bank & Trust Company and Swiss Bank Corporation. The draft dated June 21, 1966 was accepted by defendant on June 30, 1966 and bears the notation ‘ ‘ due 9/12/66 ’ ’. The 3 drafts dated July 1,1966, respectively accepted July 16, August 10 and August -25, bear the notations “ due 9/2/66 ”, “ Due Sept. 22, 1966 ” and “ Due October 9, 1966 ”. The drafts were duly presented and payment refused.
The sole relevant opposing affidavit as to the transaction between Moráis and defendant is by defendant’s secretary. It alleges in part: ‘ ‘ Fonda is unable to ascertain from its records the exact date of receipt of the yarn covered by the drafts herein. These facts are exclusively within plaintiff’s knowledge.” Said allegation raises no issue as to the date of receipt *124because it is a matter of which defendant has knowledge and with reference to which it could not honestly deny knowledge. (Kirschbaum v. Eschmann, 205 N. Y. 127, 132; Dahlstrom v. Gemunder, 198 N. Y. 449, 454.) Defendant’s denial limited to the “ date ” of receipt together with defendant’s vague, unsubstantiated assertions as to defective quality and short weight serve, however, to substantially acknowledge receipt of the yarn covered by the drafts.
Fonda’s affidavit also alleges nonpayment by Moráis of an allowance under an agreement with bim made August 10, 1966. Said agreement provides for a credit of $7,000 to be deducted from the draft in the sum of $28,915.07 in payment of invoice bearing No. 447E. Each of the drafts involved bears an invoice number other than 447E and the 4 drafts in the aggregate are less than the amount of the draft out of which payment is provided under the agreement of August 10, 1966. Defendant does not dispute that plaintiff acquired the drafts on and prior to July 2, 1966. On August 10, 1966, the date of said agreement, defendant accepted one of the drafts involved. Thereafter, on August 25, 1966, defendant accepted the last of the drafts. Defendant has failed to show that the $7,000 credit matured prior to the transfer of the drafts to plaintiff or since. Its affidavit simply states: ‘ ‘ Fonda has never received this $7,000.00 allowance and it is submitted that this $7,000.00 should be. deducted from any amount which may be found to be owed by defendant in this matter.”
Section 13-105 of the General Obligations Law provides that a transferred claim or demand is “ subject to any defense or counter-claim, existing against the transferrer, before notice of the transfer ”. Defendant has wholly failed to establish the existence of any claim against Moráis prior to the transfer of the drafts here involved to plaintiff. (Michigan Sav. Bank v. Millar, 110 App. Div. 670, 672, affd. 186 N. Y. 606; Golden v. Paskie & Co., 205 App. Div. 610, 613; Universal C. I. T. Credit Corp. v. Greyhound Rent-A-Car, 39 Misc 2d 163, 166.)
Fonda’s opposing affidavit also adverts to a claim for nondelivery of which it gave notice to Moráis’ representative by letter dated September 14,1966. The claim is not factually substantiated. Moreover, it did not arise prior to the transfer of the drafts to plaintiff.
That plaintiff, as argued by defendant, may not be the holder of a negotiable instrument, is immaterial. Plaintiff as the assignee of a chose in action is not subject to defenses and counterclaims against Moráis which arose subsequent to the assign*125ment of the drafts to plaintiff.. Defendant has failed to establish a genuine triable issue. (Koegel v. Birnbaum, 27 A D 2d 653, affd. 19 N Y 2d 896; Leumi Fin. Corp. v. Richter, 24 A D 2d 855, affd. 17 N Y 2d 166; Business Capital Corp. v. Premier Albums, 29 A D 2d 522; Berger v. Milberg, 28 A D 2d 978.)
Although we find it unnecessary to decide whether plaintiff is a holder in due course, it would appear that defendant’s contention that plaintiff is not such a holder because the drafts are not payable at a definite time is without substance. The drafts were accepted by defendant and presumptively the 45 days run from the dates of acceptance. Defendant was not required to accept the drafts prior to the receipt of the goods. In fact, defendant does not claim it did not receive the goods prior to acceptance of the drafts. The memorandum of sale dated March 1,1966 provides: ‘ ‘ Payment: 45 Days Sight Draft from receipt of shipment in Fonda, New York.” Said provision imports the requirement of receipt of the shipment prior to acceptance of the draft. Defendant has failed to show that the shipments were not received prior to the acceptances.
The record does not support the assertion in the dissent that the due dates '‘ were inscribed on the drafts long after the appellant ’s acceptance. ’ ’ This belated claim first appears in the reply brief of defendant. Moreover, it is immaterial when the due dates were inserted, as the date of payment clearly appears without the alleged insertions.
Accordingly, the order and judgment should be affirmed, with costs.